 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              SOUTHERN DISTRICT OF CALIFORNIA
10
11   EMILY HOSMER,                                             Case No.: 19-CV-640 JLS (MSB)
12                                            Plaintiff,
                                                               ORDER GRANTING MOTION TO
13   v.                                                        PROCEED IN FORMA PAUPERIS
14   UNITED STATES OF AMERICA;
                                                               (ECF No. 2)
     TEDDY ELLORIN,
15
                                            Defendant.
16
17
            Presently before the Court is Plaintiff Emily Hosmer’s Motion for Leave to Proceed
18
     In Forma Pauperis (“IFP”) (“Mot.,” ECF No. 2). Plaintiff, proceeding through counsel,
19
     has submitted a complaint for damages under the Federal Tort Claims Act. (“Compl.,”
20
     ECF No. 1).
21
                                       MOTION TO PROCEED IFP
22
            All parties instituting any civil action, suit, or proceeding in a district court of the
23
     United States, except an application for a writ of habeas corpus, must pay a filing fee of
24
     $400. 28 U.S.C. § 1914(a).1 An action may still proceed without the prepayment of fees
25
26
     1
      In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
28   June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.

                                                           1
                                                                                             19-CV-640 JLS (MSB)
 1   if a party is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See Rodriguez
 2   v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). A federal court may authorize the
 3   commencement of an action if the party submits an affidavit, including a statement of
 4   assets, showing that she is unable to pay the required filing fee. 28 U.S.C. § 1915(a).
 5         Here, Plaintiff states that she is employed by Kaiser Permanente and is on maternity
 6   leave, receiving $1800.00 per month. Mot. at 1. She has $100.00 in her bank account. Id.
 7   at 2. Plaintiff has $2771.00 in monthly expenses. Id. She contributes 50% in support for
 8   one dependent. Id. Finally, Plaintiff has $25,150.00 in debt. Id. Taken at face value,
 9   Plaintiff’s application demonstrates that she is unable to pay the requisite fees.
10   Accordingly, the Court GRANTS Plaintiff’s Motion.
11                                     INITIAL SCREENING
12         Notwithstanding IFP status, the Court must subject every civil action brought
13   pursuant to 28 U.S.C. § 1915(a) to a mandatory screening.
14         Prior to the enactment of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C.
15   § 1915(d) (now § 1915(e)) “did not authorize district courts to dismiss, sua sponte, a
16   complaint for failure to state a claim.” Lopez v. Smith, 203 F.3d 1122, 1126 (emphasis
17   added) (citing Neitzke v. Williams, 490 U.S. 319 (1989)). Now, however, a court shall
18   dismiss a case sua sponte if it finds that “the allegation of poverty is untrue” or the action:
19   (1) “is frivolous or malicious,” (2) “fails to state a claim on which relief may be granted,”
20   or (3) “seeks monetary relief against a defendant who is immune from such relief.” 28
21   U.S.C. § 1915(e)(2); see also Lopez, 203 F.3d at 1126–27 (9th Cir. 2000) (en banc) (noting
22   that 28 U.S.C. § 1915(e) “not only permits but requires” the Court to dismiss an IFP
23   complaint that fails to state a claim); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir.
24   2010).
25         All complaints must contain a “short and plain statement of the claim showing that
26   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are
27   not required, but “[t]hreadbare recitals of the elements of a cause of action, supported by
28   mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                                    2
                                                                                  19-CV-640 JLS (MSB)
 1   (citing Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). “[D]etermining whether a
 2   complaint states a plausible claim is context-specific, requiring the reviewing court to draw
 3   on its experience and common sense.” Iqbal, 556 U.S. at 663–64 (citing Twombly, 550
 4   U.S. at 556).
 5         “When there are well-pleaded factual allegations, a court should assume their
 6   veracity, and then determine whether they plausibly give rise to an entitlement of relief.”
 7   Iqbal, 556 U.S. at 679. “[W]hen determining whether a complaint states a claim, a court
 8   must accept as true all allegations of material fact and must construe those facts in the light
 9   most favorable to the plaintiff.” Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000); see
10   also Andrews v. King, 393 F.3d 1113, 1121 (9th Cir. 2005); Barren v. Harrington, 152
11   F.3d 1193, 1194 (9th Cir. 1998) (“The language of § 1915(e)(2)(B)(ii) parallels the
12   language of Federal Rule of Civil Procedure 12(b)(6).”).
13         In this case, Plaintiff brings a claim of negligence against the United States of
14   America for the actions of a United States Postal Service (“USPS”) employee that allegedly
15   resulted in a motor vehicle crash that caused Plaintiff injuries. Compl. ¶¶ 6, 8–11. “An
16   action can be brought by a party against the United States only to the extent that the Federal
17   Government waives its sovereign immunity.” Blackburn v. United States, 100 F.3d 1426,
18   1429 (9th Cir. 1996) (citation omitted). The Federal Tort Claims Act (“FTCA”) is a limited
19   waiver of sovereign immunity that allows plaintiffs to seek damages against the United
20   States for certain torts committed by federal employees. 28 U.S.C. §§ 1346(b), 2674.
21   Liability in cases brought under the FTCA is determined in accordance with the substantive
22   law of the state where the alleged negligence occurred. Carlson v. Green, 446 U.S. 14, 23
23   (1980). Plaintiff alleges that USPS employee Teddy Ellorin, while driving a USPS vehicle
24   and acting within the scope and duty of his employment, failed to take reasonable care
25   when he failed to yield to the right-away-traffic while making a right turn and struck
26   Plaintiff’s vehicle, causing Plaintiff injury. Compl. ¶¶ 6–7, 11. Based on the face of the
27   Complaint, the Court finds that Plaintiff’s claim is sufficiently pled to survive the sua
28   sponte screening required by 28 U.S.C. § 1915(e)(2).

                                                    3
                                                                                  19-CV-640 JLS (MSB)
 1                                         CONCLUSION
 2         For the reasons stated above, the Court:
 3         1.       GRANTS Plaintiff’s Motion pursuant to § 1915(a) (ECF No. 2).
 4         2.       DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
 5   1) upon Defendant and forward it to Plaintiff along with blank U.S. Marshal Form 285. In
 6   addition, the Clerk shall provide Plaintiff with a certified copy of this Order and a certified
 7   copy of the Complaint and summons, so that he may serve Defendant. Upon receipt of this
 8   “IFP Package,” Plaintiff is directed to complete the Form 285 as completely and accurately
 9   as possible, and return it to the United States Marshal according to the instructions provided
10   by the Clerk in a letter accompanying the IFP package.
11         3.       ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
12   upon Defendant as directed by Plaintiff on the USM Form 285. All costs of that service
13   will be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
14         4.       ORDERS Defendant to reply to Plaintiff’s Complaint within the time
15   provided by the applicable provisions of Federal Rule of Civil Procedure 12(a).
16         5.       ORDERS Plaintiff to serve upon Defendant or, if appearance has been
17   entered by counsel, upon Defendant’s counsel, a copy of every further pleading or other
18   document submitted for consideration of the Court. Plaintiff shall include with the original
19   paper to be filed with the Clerk of the Court a certificate stating the manner in which a true
20   and correct copy of any document was served on the Defendant’s counsel or Defendant
21   and the date of service. Any paper received by a district judge or magistrate judge which
22   has not been filed with the Clerk or which fails to include a Certificate of Service may be
23   disregarded.
24         IT IS SO ORDERED.
25   Dated: August 1, 2019
26
27
28

                                                    4
                                                                                  19-CV-640 JLS (MSB)
